DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3, and 4 remain pending. 
(b) Claims 2, 5, and 6 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 05/10/2021. The Applicant’s claims 1, 3, and 4 remain pending. The Applicant amends claim 1. The Applicant cancels claims 2, 5, and 6. 
(a) The Applicant, via the claim amendments filed on 05/10/2021, has overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.
(b) The Applicant, via the claim amendments filed on 05/10/2021, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
The prior art (Traechtler and Lauer) of record fails to teach or suggest the specific manner in which the present invention monitors, calculates, and limits a steering angle and/or gradient of the steering angle of the wheels of the rear axle as a function of a coefficient of friction of a roadway surface based on claim 1’s formula. 
As a result, Treachetler and Lauer both separately and combined do not teach all the limitations as recited in claim 1. Dependent claims 3 and 4 are allowable for depending upon allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                          

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667